Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments, filed 15 November 2021, are acknowledged.
Claim 6 is pending. 
Claim 6 is amended. 
Claims 1-5 & 7-14 are cancelled. 
Claim 6 is under consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Withdrawn Objections/Rejections
The objection to claim 6 is withdrawn due to amendments which recite “a linear higher alcohol”.

New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (JP 2003-201225; Published: 07/18/2003; previously cited) and Takuro (JP 2004-75099; previously cited) for the reasons of record and as follows.
*All references refer to the English language translation.
With regard to claim 6, Shinkai teaches an aerosol-type cream hair dye (pg. 1). Shinkai teaches the cream dye has two agents (pg. 1). Shinkai teaches inclusion of an alkali agent in their hair dye compositions and in the Example 3 hair dye teaches inclusion of the alkali agents, aqueous ammonia and paraphenylenediamine in the first agent ([0012] & [0027]). Shinkai teaches inclusion of an oxidizing agents in their compositions and in the Example 3 hair dye teaches inclusion of the oxidizing agent, hydrogen peroxide ([0013] & [0027]). Shinkai teaches an embodiment in which the first agent is characterized as having a higher alcohol having a 16 linear alcohol) and non-ionic surfactants polyoxyethylene cetyl ether (5.5 E.O.), polyoxyethylene cetyl ether (30 E.O.), and polyoxyethylene cetyl ethers (40 E.O.) in a combined amount of 1.5%, yielding a ratio of nonionic surfactant to linear high alcohol of 0.35 by mass [0027]. Shinkai in Example 3 teaches the linear C16 alcohol, cetyl alcohol, as the only alcohol; thereby the ratio of a higher alcohol having 14 to 18 carbon atoms to entire higher alcohol content is 1 [0027]. Shinkai in claim 1 teaches an embodiment in which the oxidizing agent is characterized as having a higher alcohol having a linear alkyl group having 14 to 22 carbon atoms in an amount of 3.5 to 5.0% by mass and a nonionic surfactant in an amount of 0.5-1.5%; yielding a nonionic surfactant to linear high alcohol ratio of 0.1-0.43 (Shinkai’s claim 1).  Shinkai in Example 3 teaches an oxidizing composition comprising 4.2% cetanol (i.e. a C16 linear alcohol) and non-ionic surfactants polyoxyethylene cetyl ether (5.5 E.O.), polyoxyethylene cetyl ether (30E.O.), and polyoxyethylene cetyl ethers (40 E.O.) in a combined amount of 1.5%, yielding a ratio of nonionic surfactant to linear high alcohol of 0.35 by mass [0027]. Shinkai in 16 alcohol, cetyl alcohol, as the only alcohol; thereby the ratio of a higher alcohol having 14 to 18 carbon atoms to entire higher alcohol content is 1 [0027]. Shinkai teaches the first agent and second agent are simultaneously ejected from the container and amount of each first agent and second agent ejected can be altered to achieve different ratios [0007]. Shinkai teaches the first hair dye medicine (i.e. the composition comprising the alkalizing agent/first agent) is in an inner sack/pouch ([0003]-[0007]). Shinkai teaches the second agent is in an inner sack/pouch ([0003]-[0007]). Shinkai in Figure 2 depicts the two sacks in the outer container (see, #35 on right and left sides which depict the head of each sack). Shinkai teaches the first and second agents are filled in an inner bags/sacks in which nitrogen gas was filled between the inner bags and the pressure vessel ([0005]-[0008] & [0022]). Shinkai teaches the inner sacks/pouches of their invention are elastic and may be laminates of resins in combination with layers of polyethylene, polyethylene terephthalate and polypropylene (i.e. polyolefins; [0016]-[0017]).  Since Shinkai’s first and second agents are aerosol cream dyes that are dispensed simultaneously via aerosol propellant, Shinkai’s first and second agents would have the suitable properties so they could be dispensed and intermixed to dye hair which is the goal of Shinkai’s invention ([005-007]). 
However, Shinkai does not teach a double structure container in which the spaces for the first and second agents are pouch shaped containers formed by adhering together peripheries of sheet materials having a single or multilayer structure with the innermost layer being the polyolefin layer. 
In the same field of invention, Takuro teaches a double structure container which may be used for hair dyes (i.e. a hair cosmetic; abstract). Takuro teaches their container has higher oxygen barrier properties, water retention, aroma retention, and content preservation (abstract). 
The Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Shinkai’s hair dye container by substituting the inner sacks/pouches with Takuro’s laminate, peripherally heat sealed, pouches because Shinkai and Takuro are all directed to the field of hair dyes and their storage and delivery and it is obvious to simply substitute one known element for another to obtain a predictable result. The ordinary skilled artisan would have been motivated to do so in order to provide a two-part hair dye composition stored and ejected from a double structure container 
With regard to the ratio of nonionic surfactant to liner higher alcohol and the ratio of linear higher alcohol having 14 to 18 carbon atoms to the linear higher alcohol content, these ranges are taught by Shinkai which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant argues that a showing that the claimed parameter was not recognized as a “Results effective variable” is a mechanism to overcome an obviousness rejection (reply, pg. 2-3). Applicant argues Shinkai does not recognize the ratio of the nonionic surfactant to linear higher alcohol as a result-effective variable for minimizing a residual amount of the first and/or second agent which cannot be discharged by the propellant (reply, pg. 3-4). 
This is not persuasive. Shinkai teaches inclusion of nonionic surfactants in an amount of 0.5 to 1.5% and links this parameter to emulsion stability and the ejection amount. Shinkai teaches if the amount of nonionic surfactant exceeds 1.5% by mass, the ejection amount In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 
Also, a variable need not be recognized as a “result-effective” variable for obviousness under KSR (see MPEP 2144.06. II.B.). The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/156,609 (hereinafter the ‘609; claims filed 09/28/2021) in view of Shinkai (JP 2003-201225; Published: 07/18/2003) and Takuro (JP 2004-75099; previously cited) for the reasons of record and as follows.
Both the instant claim set and the ‘609 application are directed to hair cosmetic materials which comprise an aerosol double structure container having an outer container which houses a propellant; an inner first pouch contains a first agent which comprises an alkaline agent, nonionic surfactant and higher alcohol; and a second inner pouch containing a second agent comprising an oxidizing agent, nonionic surfactant, and higher alcohol. Both the instant and ‘609 applications contain a propellant filling space between the outer container and each of inner pouches. The ‘609 application recites the ratio of nonionic surfactant to higher alcohol is 0.3 to 1.0 in each of the first and second agents which overlaps with claimed ranges of 0.3-1.5.
The differences between the instant application and the ‘609 application is the ‘609 application does not recite the higher alcohol is a linear higher alcohol; the ratio of linear higher 
The teachings of Shinkai are described above. In brief, Shinkai teaches a two part hair dye (i.e. hair cosmetic material) having first alkaline agent composition and second oxidizing agent composition having cetyl alcohol (i.e. a linear C16 alcohol) as the only alcohol present in each of the first and second agent compositions. Thereby, the ratio of linear higher alcohol having 14 to 18 carbon atoms to the entire linear higher alcohol content in each of the first and second agents is 1.0. Shinkai teaches the ratio of nonionic surfactant to linear higher alcohol in each of the second agents is 0.1-0.43 on a mass basis.
The teachings of Takuro are described above. In brief, Takuro teaches a double structure container which may be used for hair dyes (i.e. a hair cosmetic; abstract). Takuro teaches their container has higher oxygen barrier properties, water retention, aroma retention, and content preservation (abstract). Takuro teaches the double structure container comprises a pressure proof outer container body and inner bags/pouches which are made of a laminate body which comprises a resin layer and an inner layer made of heat-sealable poly-olefins. Takuro teaches the inner bags/pouches are sealed on its peripheries. Takuro explicitly states that their inventive device is a flat pouch, thereby the pouch flattens as the composition within is discharged (pg. 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the invention to modify the hair cosmetic material of the ‘609 application by substituting the generically recited higher alcohols with Shinkai’s cetyl alcohol (yielding a ratio of linear higher alcohol having 14 to 18 carbon atoms to the entire linear higher alcohol content in each of the first and second agents of 1.0) and substituting ‘609 application’s generically taught pouches 
The instant claims are therefore an obvious variant of the conflicting, copending claim in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues they will file a terminal disclaimer should the need arise.
Since no action has been taken, the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619